DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response submitted December 8, 2021, has been received.  The amendment of claim 10; and cancellation of claims 1-9, 11-13, 17-19, and 21-24, is acknowledged.  Applicant’s arguments with respect to claims 10, 14-16, and 20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the new claim limitations are addressed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2005/0169696 (“Albisetti”) in view of U.S. Patent Pub. 2004/0068900 (“Moran”), further in view of U.S. Patent Pub. 2018/0037381 (“White”).
Claim 10
Albisetti discloses an ink bottle set comprising: an ink bottle configured to contain ink (paragraph [0070], receptacle 3), the ink bottle comprising: a container member that includes: a barrel that has a cylindrical portion having a first diameter (Fig. 6, lower portion of receptacle 3 has a first wider diameter); and a first engaging portion having a second diameter smaller than the first diameter (Fig. 6, upper neck of receptacle 3 has a smaller diameter); and a nozzle member having a nozzle with an outflow port and a joint portion engageable with the first engaging portion via first threads (collar 13 and nozzle 7), the nozzle having a second engaging portion between the outflow port and the joint portion along a central axis of the ink bottle (wall 22); and a lid member having a back end portion and a top portion, the back end portion engageable with the second engaging portion (cap 10), wherein the back end portion of the lid member and the joint portion of the nozzle member are arranged along a-the central axis of the ink bottle in a-an engagement state in which the back end portion is engaged with the second engaging portion via second threads and the joint portion is engaged with the first engaging portion via the first threads (Fig. 6, threads 43), and -2-Application No. 16/708,934wherein the lid member has optical transparency with a color similar to a color of the ink contained in the ink bottle (paragraph [0084]). 
	Albisetti discloses a lid with color indicator but does not appear to explicitly disclose an entirety of the lid member is colored.
	Moran discloses color coding bottle caps (Fig. 8, paragraph [0064]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an entirety of the lid member is colored, as disclosed by Moran, into the device of Albisetti, for the purpose of providing differentiation of contents (Moran, paragraphs [0062-0064]).
Albisetti in view of Moran does not appear to explicitly disclose wherein the lid member comprises a plurality of rubs located on an outer surface of the lid member and extending vertically to the top portion of the lid member.
	White disclose a lid with an outer surface which is vertically ribbed (Fig. 11, paragraph [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the lid member comprises a plurality of rubs located on an outer surface of the lid member and extending vertically to the top portion of the lid member, as disclosed by White, into the device of Albisetti in view of Moran, ofr the purpose of enhancing a user’s grip (White, paragraph [0042]).

Claim 14
Albisetti in view of Moran, further in view of White, discloses the ink bottle set according to claim 10, wherein the lid member comprises a flat portion at the top portion thereof (Albisetti, Fig. 6). 

Claim 16
Albisetti in view of Moran, further in view of White, discloses the ink bottle set according to claim 10, wherein, in the engagement state, the back end portion of the lid member is adjoined with the joint portion of the nozzle member along the central axis (Albisetti, Fig. 6).

Claim 20
Albisetti in view of Moran, further in view of White, discloses the ink bottle set according to claim 13, wherein the ribs extend from the back end portion side to the top end portion (Albisetti, Fig. 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2005/0169696 (“Albisetti”) in view of U.S. Patent Pub. 2004/0068900 (“Moran”), further in view of U.S. Patent Pub. 2018/0037381 (“White”), further in view of U.S. Patent No. 3,907,145 (“Horvath”).
Claim 15
Albisetti in view of Moran, further in view of White, discloses the ink bottle set according to claim 10.
Albisetti in view of Moran, further in view of White, does not appear to explicitly disclose wherein the lid member comprises an arrow showing an opening direction thereof. 
Horvath discloses using an alignment arrow showing an opening direction (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the lid member comprises an arrow showing an opening direction thereof, as disclosed by Horvath, into the device of Albisetti in view of Moran, further in view of White, for the purpose of more accurately aligning the cap and bottle (Horvath, col. 3, lns 9-26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERICA S LIN/Primary Examiner, Art Unit 2853